Citation Nr: 1208398	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of gunshot wound to the right axilla. 

2.  Entitlement to service connection for prostate complications. 

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979. 

These matter are before the Board of Veterans' Appeals  (Board) on appeal from September 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In August 2008, the Board entered a decision, denying the Veteran's claims for entitlement to service connection for residuals of a gunshot wound to the right axilla and entitlement to service connection for prostate complications.  In November 2009, the United States Court of Appeals for Veterans Claims (Court) entered an order vacating the Board's August 2008 decision denying these issues, and remanding the case to the Board for further development consistent with its decision.  The Board remanded the claims in a January 2010 decision.

Concerning the Veteran's claim for service connection for hepatitis C, the issue was remanded in the August 2008 Board decision for further development.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board must unfortunately find that additional development is necessary in the instant case.

Firstly, the Board notes that the January 2010 Board remand indicated that records dating from January 1990 to March 2005 from the Texas Department of Justice (TDOJ) must be obtained.  The RO instead requested records from January 1, 2000 to present.  Thus, the claims must be remanded in order to request TDOJ records dated from January 1, 1990 to December 31, 1999.


The Board additionally notes that the Veteran's representative urges the request of the Veteran's treatment records from the time he was stationed in Germany on active duty.  The Board notes that the Veteran's service treatment records were requested from the National Personnel Records Center (NPRC) and were associated with the Veteran's claims file in April 1980.  A September 2009 NPRC response reiterates that all available service treatment records were mailed to the Waco RO on April 18, 1980.  Thus, the Board is electing NOT to remand for further search for service treatment records at this time as there is no indication from the Veteran or his representative why such action is necessary or where additional records would ostensibly be located.

Concerning the Veteran's claim for service connection for hepatitis C, the Board finds that the RO should request that the June 2010 examiner provide an addendum concerning the Veteran's claims after review of the claims file and examination of the Veteran, if considered necessary.  In this regard, the Board notes that the Veteran's treatment records from his incarceration were associated with the claims file after the Veteran's examination.  Additionally, the Veteran contended in a November 2010 statement that the examiner erred in not providing him a liver biopsy.  The examiner should consider if a liver biopsy is necessary to determine the etiology of the Veteran's hepatitis C and proffer an additional opinion as well.

The Board's prior remands conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the RO is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to identify any additional names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided health care for his claimed conditions.  After securing the necessary releases, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran, to include treatment records from either the Texas Department of Justice (TDOJ) or the TDOJ archives dating January 1, 1990 to December 31, 1999.  Any negative search results should be noted in the record and communicated to the Veteran.  Such a notification shall identify the records that the VA was unable to obtain; briefly explain the efforts that the VA made to obtain those records; and describe any further action to be taken by the VA with respect to the claim. 

2.   Request that the prior examiner create an addendum to her June 2010 examination report.  If deemed necessary, the examiner should obtain another examination of the Veteran to include having a liver biopsy performed.  If the prior examiner is not available, then the Veteran should undergo another examination by a different clinician.   If an examiner chooses not to have a liver biopsy performed, then they should state why such biopsy is not necessary in this case.

The examiner should state whether it is at least as likely as not that the Veteran's hepatitis C is causally related to active service, to include his allegations concerning inoculations.  

All opinions given should be accompanied by a clear rationale consistent with the evidence of record.  The claims folder must be reviewed in conjunction with any examination scheduled, and the examination report should indicate that such review has occurred. 

3.  Following the completion of the requested actions, the RO should then re-adjudicate the Veteran's claims.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


